DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The prior Office Action is vacated. 

Claim Status
Claims 1-4, 7, 8, 11-17, 19-21, 23, 24, 26-28, 30, and 31 are pending, of which claims 14-17-19-21, 23, 24, and 26-28 are being considered on their merits. Claims 1-4, 7, 8, 11-13, 30, and 31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
Applicant persuasively argued during the interview on 3/11/2021 that Strater (of record) does not teach the monolayer as required by claim 14. The alternate 102/103 rejections of record over Strater, which is considered the closest prior art to the claims, are withdrawn. 
Additional prior art is made of record which does not anticipate the claims, nor renders the claims prima facie obvious either alone or in combination with any reference of record.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments from 9/10/2020.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Claims 30 and 31 are rejoined. Claims 14-17, 19-21, 23, 24, 26-28, 30, and 31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653